


Execution Version
RETIREMENT AGREEMENT
(Veronica M. Hagen)
This Retirement Agreement (“Agreement”), dated as of June 17, 2013, is entered
into by and among Veronica M. Hagen (“Hagen”), Polymer Group, Inc., a Delaware
corporation (“PGI”), Scorpio Holdings Corporation, a Delaware corporation
(“Parent” and together with PGI and its subsidiaries, the “Company”). PGI and
Parent, together with each of its successors, subsidiaries, officers, directors
and each holder, directly or indirectly (as of the date of this Agreement) who
owns at least ten percent (10%) of the outstanding common stock of Parent are
herein referred to as the “Beneficiaries”.
WHEREAS, Hagen and Parent entered into an Executive Employment Agreement, dated
as of October 4, 2010 (the “Employment Agreement”), and Hagen, Parent and PGI
entered into an Assignment and Assumption Agreement, dated as of January 28,
2011;
WHEREAS, the Company and Hagen have agreed that Hagen will accept a change in
her employment status from Chief Executive Officer (“CEO”) of PGI to Employee of
PGI effective as of July 15, 2013 (or, if earlier, the date on which PGI’s new
CEO commences employment); and
WHEREAS, the Company and Hagen have agreed that Hagen’s employment with PGI will
terminate effective August 31, 2013, or such earlier date as PGI may elect (any
such date, the “Retirement Date”) under the circumstances described in
Section 2.1(b) of the Employment Agreement; and
WHEREAS, Hagen currently holds 3,069.8 shares of common stock of Parent (the
“Shares”) and options to purchase 4,521.75 Shares of Parent pursuant to that
certain Management Equity Subscription Agreement with Parent (the “MESA”) dated
January 25, 2011, that certain Nonqualified Stock Option Agreement with Parent
(the “Option Agreement”) dated January 25, 2011, that certain 2011 Scorpio
Holdings Corporation Stock Incentive Plan dated January 25, 2011 (the “2011
Plan”) and that certain Scorpio Holdings Corporation Participant Master
Signature Page dated January 25, 2011 (the “Master Signature Page”), as
applicable.
NOW, THEREFORE, in consideration of the recitals, promises, and other good and
valuable consideration specified herein, the receipt and sufficiency of which is
hereby acknowledged, Hagen, PGI and Parent, on behalf of all the Beneficiaries,
agree as follows. All capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Employment Agreement.
1.
PAYMENTS AND BENEFITS

1.1    Contingent Payments. Subject in each case to the expiration of the
Revocation Period (as defined in Section 2.2 below), PGI will pay to Hagen the
amounts specified in this Section 1.1 or provide the benefits specified in
Section 1.1 in consideration for Hagen entering into this Agreement,
specifically including the General Release (as described in Section 2 below) and
other restrictive covenants identified herein:
(a)    Cash Severance. PGI will pay to Hagen beginning on the first regularly
scheduled payroll payment date of PGI following the Retirement Date, $2,559,000,
which amount represents the product of 1.5 and (y) the sum of (i) Hagen’s Base
Compensation and (ii) Hagen’s target Annual Bonus (which amount shall be 100% of
Base Compensation, as described in Section

075759-0006-Active.14041310

--------------------------------------------------------------------------------

2



2.1(b) of the Employment Agreement), payable in substantially equal
installments, in accordance with PGI’s normal payroll practices, during the
18-month period following the Retirement Date.
(b)    Cash Bonus. PGI will pay to Hagen, in a lump sum when annual bonuses
generally are paid to other senior executives of PGI, Hagen’s Annual Bonus for
fiscal year 2013 (i.e. target of 100% of Base Compensation and maximum of 200%
of Base Compensation), as described in Section 1.2(b) of the Employment
Agreement, and as though Hagen had continued to participate as an executive in
the annual Bonus Plan of PGI through such payment date;
(c)    Special Bonus. PGI will pay to Hagen, in a lump sum payable no later than
March 15, 2014, an amount equal to $266,656, contingent upon Hagen’s willingness
to continue serving on the board of directors of Parent (the “Board”) through
December 31, 2013; and
(d)    Medical Coverage. PGI shall, at its expense, continue on behalf of Hagen
and her dependents and beneficiaries, the medical, dental and hospitalization
benefits provided to Hagen immediately prior to the Retirement Date for a period
of 18 months. The coverage and benefits (including deductibles and costs)
provided in this Section 1.1(d) shall be no less favorable to Hagen and her
dependents and beneficiaries, than the coverage and benefits provided to other
salaried employees under PGI’s benefit plans, as such plans may be amended from
time to time. PGI’s obligation hereunder with respect to the foregoing benefits
shall be limited to the extent that Hagen obtains any such benefits pursuant to
a subsequent employer’s benefit plans, in which case PGI may reduce the coverage
of any benefits it is required to provide Hagen hereunder so long as the
aggregate coverage and benefits of the combined benefit plans is no less
favorable to Hagen than the coverages and benefits required to be provided
hereunder.
(e)    Equity.
(i)
Time Options. 602.90 of the Time Options (as such term is defined in the Option
Agreement) held by Hagen will be forfeited upon the Retirement Date. 904.35 of
the Time Options held by Hagen shall be vested as of the Retirement Date.
Notwithstanding Section 4 of the Option Agreement, such vested Time Options
shall expire on the earlier of (x) the Expiration Date (as such term is defined
in the Option Agreement) or (y) such earlier date that Hagen (1) engages in
“Competitive Activity” (as defined in the MESA) or (2) otherwise breaches any
restrictive covenant in Article III of the Employment Agreement, Section 5 of
the Option Agreement, Section 4.2(iv)-(v) of the MESA or Article IV herein.

(ii)
Performance Options. All 1,507.25 of the Performance Options (as such term is
defined in the Option Agreement) held by Hagen will be forfeited upon the
Retirement Date.

(iii)
Exit Options. 602.90 of the Exit Options (as such term is defined in the Option
Agreement) held by Hagen will be forfeited upon the Retirement Date.
Notwithstanding Section 4 of the Option Agreement, (A) the remaining 904.35 of
the Exit Options held by Hagen shall remain eligible to vest if the applicable
vesting conditions are satisfied prior to the expiration of the Exit Option and
(B) such Exit Options shall expire on the earlier of (x) the Expiration Date (as
such term is defined in the Option Agreement) or (y) such earlier date that
Hagen (1) engages in “Competitive Activity” (as defined in the MESA) or (2)
otherwise


075759-0006-Active.14041310

--------------------------------------------------------------------------------

3



breaches any restrictive covenant in Article III of the Employment Agreement,
Section 5 of the Option Agreement, Section 4.2(iv)-(v) of the MESA or Article IV
herein.
(iv)
Net Settlement. Upon any exercise of the vested portion of the Time Options or
Exit Options after the Retirement Date, Hagen may elect to pay the “option
price” and any mandatory tax withholding due upon the exercise therefor using a
net settlement mechanism whereby the number of Shares delivered upon the
exercise of the Options will be reduced by a number of Shares that has a Fair
Market Value (as defined in the MESA and as modified by the Master Signature
Page) equal to the amount of such option price and tax withholding.

(v)
Call Rights. Each of Parent and Sponsor (as such term is defined in the MESA)
shall waive its Call Option (as such term is defined in the MESA) under Section
4.2 of the MESA, unless Hagen (x) engages in “Competitive Activity” as defined
in Section 1.10 of the MESA or (y) otherwise breaches any restrictive covenant
in Article III of the Employment Agreement, Section 5 of the Option Agreement,
Section 4.2(iv)-(v) of the MESA or Article IV herein, in which case the Call
Option specified in Section 4.2 shall continue to apply.

(f)    Attorneys Fees. PGI shall pay Hagen’s reasonable professional fees in
connection with the negotiation, documentation, and implementation of this
Agreement and any related agreements, up to an amount equal to $5,000.
1.2    Continued Services.
(a)    Employment Prior to Retirement Date. PGI will continue to employ Hagen as
CEO of PGI, and Hagen shall continue to perform all duties and responsibilities
Hagen has been performing as CEO of PGI, through July 15, 2013 (or, if earlier,
the date on which PGI’s new CEO commences employment). PGI will employ Hagen as
an Employee from July 15, 2013 (or, if earlier, the date on which PGI’s new CEO
commences employment) through the Retirement Date. With respect to compensation
for Hagen’s services as an Employee of PGI, PGI shall pay to Hagen a base salary
at the rate of $16,404 per week (the “Employee Base Salary”) beginning on the
date Hagen commences employment as an Employee of PGI and ending on the
Retirement Date. Such Employee Base Salary shall be payable in accordance with
the normal payroll practices of PGI (which will include the withholding of
applicable taxes).
(b)    Board Services
1.3    Tax Withholding. PGI may withhold from any amounts payable in cash under
this Agreement such Federal, state and local income, employment and other taxes
as may be required to be withheld in respect of any payment and/or any benefit
provided for under this Agreement pursuant to any applicable law or regulation.
1.4    Full Satisfaction of Potential Claims. Hagen hereby acknowledges and
agrees that her receipt and satisfaction of all payments and benefits provided
in this Section 1.1 of this Agreement will constitute full and final payment,
accord and satisfaction of any and all potential claims described in the General
Release against PGI and the Beneficiaries (subject to the terms and limitations
in the General Release).

075759-0006-Active.14041310

--------------------------------------------------------------------------------

4



2.
RELEASE; REPRESENTATIONS

2.1    General Release. For and in consideration of the payment of the amounts
and the provision of the benefits described in Section 1 of this Agreement,
Hagen hereby agrees to execute a release of all claims against the Beneficiaries
in the form attached as Exhibit A hereto (the “General Release”).
2.2    Hagen’s Representations and Warranties. Hagen represents that she has
read carefully and fully understands the terms of this Agreement, and that Hagen
has been advised to consult with an attorney and has availed herself of the
opportunity to consult with an attorney prior to signing this Agreement. Hagen
acknowledges and agrees that she is executing this Agreement willingly,
voluntarily and knowingly, of her own free will, in exchange for the payments
and benefits described in Section 1 of this Agreement, and that she has not
relied on any representations, promises or agreements of any kind made to her in
connection with her decision to accept the terms of this Agreement, other than
those set forth in this Agreement. Hagen further acknowledges, understands, and
agrees that as of the Retirement Date her employment with PGI terminated, that
the provisions of Section 1 of this Agreement are in lieu of any and all
payments and benefits to which Hagen may otherwise be entitled to receive
pursuant to the Employment Agreement, that Hagen will not be reemployed by PGI,
and that Hagen will not apply for or otherwise seek employment with PGI or any
of its parents, companies, subsidiaries, divisions or affiliates. Hagen
understands that, except as otherwise expressly provided for under this
Agreement, she will not receive any payments or benefits under this Agreement
(other than under Section 1.2) until the seven (7) day revocation period
provided for under the General Release has passed, and then, only if she has not
revoked the General Release (such period during which no such revocation has
occurred, the “Revocation Period”).
3.
WAIVER OF JURY TRIAL

3.1    Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HERETO HEREBY WAIVES THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS
CONTEMPLATED HEREIN. Each of the parties hereto also waives any bond or surety
or security upon such bond, which might, but for this waiver, be required of any
of the other parties. The scope of this waiver is intended to be
all‑encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement or the General Release,
including, without limitation, contract claims, tort claims, breach of duty
claims, and all other common law and statutory claims. Each of the parties
hereto acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on the waiver in entering
into this Agreement, and that each will continue to rely on the waiver in their
related future dealings. Each of the parties hereto further warrants and
represents that each has reviewed this waiver with her or its legal counsel and
that each knowingly and voluntarily waives her or its jury trial rights
following consultation with legal counsel. This waiver is irrevocable, meaning
that it may not be modified either orally or in writing, and the waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
this Agreement. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
4.
CONTINUING EFFECTIVENESS OF RESTRICTIVE COVENANTS

4.1    Mutual Non-Disparagement. Hagen shall refrain, both during and after her
employment, from making any oral or written statements to third parties about
Parent, PGI, Blackstone, any of their respective subsidiaries or affiliates, or
any of such entities’ officers, employees, agents, or representatives that are
slanderous, libelous, or defamatory; or that disclose private or confidential

075759-0006-Active.14041310

--------------------------------------------------------------------------------

5



information about their business affairs; or that constitute an intrusion into
their seclusion or private lives; or that give rise to unreasonable publicity
about their private lives; or that place them in a false light before the
public; or that constitute a misappropriation of their name or likeness; or that
are intended to, or reasonably likely to, disparage them. PGI, Parent, and
Blackstone shall refrain, both during and after Hagen’s employment, from making
any oral or written statements to third parties about Hagen that are slanderous,
libelous, or defamatory, or that disclose private or confidential information
about her personal business affairs; or that constitute an intrusion into her
seclusion or private life; or that give rise to unreasonable publicity about her
private life; or that place her in a false light before the public; or that are
intended to, or reasonably likely to, disparage her, provided, that any actions
by an employee of PGI, Parent or Blackstone who is not an officer or director of
either PGI, Parent or Blackstone without the approval of the Board shall not
constitute a violation of the foregoing. PGI, Parent and Blackstone shall be
entitled to make statements in the ordinary course of their business or as is
reasonably necessary to comply with applicable law (including applicable
securities and disclosure requirements).
4.2    Continuation of Restrictive Covenants and Indemnification; Separate
Liability. Hagen agrees and acknowledges that, except as may be expressly
otherwise agreed by the parties hereto in writing, the restrictive covenants set
forth in Article III of the Employment Agreement, Section 5 of the Option
Agreement, and Section 4.2(iv)-(v) of the MESA shall continue in full force and
effect following the Retirement Date, pursuant to their terms, except that the
time periods for which the covenants in Article III of the Employment Agreement,
Section 5 of the Option Agreement, and Section 4.2(iv)-(v) of the MESA shall
continue are hereby amended such that such restrictions shall continue for the
longer of (a) the periods specified in Article III of the Employment Agreement,
Section 5 of the Option Agreement, and Section 4.2(iv)-(v) of the MESA,
respectively, and (b)  the date Hagen’s service as a member of the Board
terminates (for any reason, including, for the avoidance of doubt, her voluntary
withdrawal or her removal by Parent PGI with or without Cause). Hagen further
agrees and understands that her obligations set forth in Article IV of this
Agreement (and the restrictive covenants set forth in Article III of the
Employment Agreement, Section 5 of the Option Agreement, and Section 4.2(iv)-(v)
of the MESA, as modified hereby) are separate from any other provisions in this
Agreement and that any breach of those provisions (or any of the restrictive
covenants of the Employment Agreement, as modified hereby) may be treated by PGI
and the Beneficiaries as a breach of this covenant for which Hagen may be
separately liable, and for which PGI may seek any remedies to which it is
entitled as set forth in Article III of the Employment Agreement, Section 5 of
the Option Agreement, or Section 4.2(iv)-(v) of the MESA (each, as modified
hereby) or otherwise at law or in equity (and that, in addition to any other
remedy, Hagen shall forfeit and/or return all amounts and benefits paid or
payable pursuant to Sections 1.1, 1.2 and 1.3 if Hagen breaches her obligations
set forth in Article IV of this Agreement (or the restrictive covenants set
forth in Article III of the Employment Agreement, Section 5 of the Option
Agreement, or Section 4.2(iv)-(v) of the MESA, as modified hereby).
5.
GOVERNING LAW; RESOLUTION OF DISPUTES

5.1    Governing Law.
This Agreement and the General Release shall each be governed and interpreted in
accordance with and enforced in all respects pursuant to the laws of the State
of North Carolina, irrespective of the choice of law rules of that or any other
jurisdiction that direct the application of the laws of any jurisdiction other
than the State of North Carolina, which is the place of domicile of PGI.
5.2    Resolution of Disputes
Except with respect to disputes or claims under Article 3 or Section 4.1 of the
Employment Agreement or Article IV of this Agreement (which may be pursued in
any court of competent jurisdiction

075759-0006-Active.14041310

--------------------------------------------------------------------------------

6



as specified herein and with respect to which each party shall bear the cost of
its own attorney’s fees and expenses except as otherwise required by applicable
law), each party hereto agrees that the arbitration procedure set forth in
Exhibit B to the Employment Agreement shall be the sole and exclusive method for
resolving any claim or dispute (“Claim”) arising out of or relating to the
rights and obligations acknowledged and agreed to in this Agreement and the
employment of Hagen by Parent, PGI and their subsidiaries (including, without
limitation, disputes and claims regarding employment discrimination, sexual
harassment, termination and discharge), whether such Claim arose or the facts on
which such Claim is based occurred prior to or after the execution and delivery
of adoption of this Agreement. The parties agree that the result of any
arbitration hereunder shall be final, conclusive and binding on all of the
parties. Nothing in this paragraph shall prohibit a party hereto from
instituting litigation to enforce any Final Determination (as defined in Exhibit
B to the Employment Agreement). Each party hereto hereby irrevocably submits to
the jurisdiction of any United States District Court or North Carolina state
court of competent jurisdiction sitting in Mecklenburg County, North Carolina,
and agrees that such court shall be the exclusive forum with respect to disputes
and claims under this Agreement and for the enforcement of any Final
Determination, and irrevocably and unconditionally waives (i) any objection to
the laying of venue of any such action, suit or proceeding in such court or (ii)
any argument, claim, defense or allegation that any such action, suit or
proceeding brought in such court has been brought in an inconvenient forum. Each
party hereto irrevocably consents to service of process by registered mail or
personal service and waives any objection on the grounds of personal
jurisdiction, venue or inconvenience of the forum.


6.
SEVERABILITY

If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement or the remaining portion of a partially invalid provision, which
shall remain in force, and the provision in question shall be modified by the
court so as to be rendered enforceable.
7.
CONSTRUCTION

Each party and its counsel have reviewed this Agreement and the General Release
and have been provided the opportunity to review this Agreement and the General
Release and accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or the General Release. Instead, the
language of all parts of this Agreement and the General Release shall be
construed as a whole, and according to their fair meaning, and not strictly for
or against either party.
8.
ACCEPTANCE AND EFFECTIVENESS

This Agreement shall become effective immediately upon Hagen’s execution of this
Agreement; provided, however, that the parties’ obligations hereunder shall not
become effective until the eighth (8th) day following the Retirement Date, so
long as Hagen has not then revoked the General Release.
9.
APPLICATION OF SECTION 409A.

This Agreement shall be interpreted to avoid any penalty sanctions under section
409A of the Code. For purposes of section 409A of the Code, all payments to be
made upon a termination of employment under this Agreement may only be made upon
a “separation from service” (within the meaning of such term under section 409A
of the Code), each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments. All
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A, including, where applicable,
the

075759-0006-Active.14041310

--------------------------------------------------------------------------------

7



requirement that: (i) any reimbursement is for expenses incurred during Hagen’s
lifetime (or during a shorter period of time specified in this Agreement); (ii)
the amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year; (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred; and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit. In no event may the Employee, directly or indirectly, designate
the calendar year of payment.


10.
ENTIRE AGREEMENT; COUNTERPARTS

10.1    This Agreement and the General Release together set forth the entire
agreement between the parties hereto and fully supersede any and all prior
agreements or understandings, including the Employment Agreement (other than as
expressly set forth herein, including with respect to the Employment Agreement
to the extent described in Section 4.3 hereof) between the parties hereto
pertaining to the subject matter hereof.
10.2    This Agreement may be executed in one or more counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
[Signatures on next page.]



075759-0006-Active.14041310

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Retirement Agreement
effective as of the date first above written.


POLYMER GROUP, INC.
 
VERONICA M. HAGEN
 
 
 
By:
/s/ Mike Zafirovski
 
/s/ Veronica M. Hagen
 
Name:
Mike Zafirovski
 
 
 
 
Title:
Chairman
 
 
 
 
 
 
 
 
Dated this 17th day of June, 2013
 
Dated this 17th day of June, 2013
 
 
 
 
 
 
 
 
SCORPIO HOLDINGS CORPORATION


 
 
 
 
 
 
 
 
By:
/s/ Jason Giordano
 
 
 
 
Name:
Jason Giordano
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
Dated this 17th day of June, 2013
 
 
 




075759-0006-Active.14041310